Citation Nr: 1548400	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals of a deviated septum, to include sinusitis.

2.  Entitlement to a rating in excess of 10 percent for pansinusitis, prior to October 19, 2010; and 50 percent since that date.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from September 2010 and December 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The Board remanded the case in October 2013 for further development.  At the time of the Board's remand, the Veteran's service-connected residuals of a deviated septum, to include sinusitis, was rated by analogy under Diagnostic Codes 6502 for deviation of the nasal septum and 6513 for maxillary sinusitis.  An interim January 2014 rating decision granted service connection for pansinusitis under Diagnostic Code 6510 with a 10 percent rating effective May 3, 2010, and a 50 percent rating, the maximum available benefit, from October 19, 2010, and assigned a noncompensable rating for the Veteran's service-connected residuals of a deviated septum.  Since the pansinusitis issue arose from the original claim, the issue is before the Board and is reflected on the first page of the decision.  Because the maximum 50 percent rating was not assigned back to the date that service connection became effective for the service-connected pansinusitis, there remains for consideration whether he was entitled to an initial rating in excess of 10 percent prior to receiving the highest possible rating of 50 percent as of May 3, 2010.  The Board has rephrased the issues accordingly. 

In the Board Remand of October 2013, the issue of entitlement to service connection for bilateral varicose veins (a vascular disability of the lower extremities) was remanded back to the agency of original jurisdiction (AOJ) so that additional development on that issue could occur.  Such development did take place and service connection was granted for bilateral varicose veins.  As this is a full grant of benefits sought, this issue is no longer before the Board on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The appellant has claimed that since leaving service, he sought treatment through private medical providers for sinus/nasal conditions.  The record indicates that he has received treatment through the SSM Depaul Medical Group (Doctor Fredric A. Prater).  The Veteran has proffered statements from Dr. Prater confirming the treatment.  However, the actual treatment records from Doctor Prater have not been obtained.  The VA health care provider did not have the benefit of being able to review the records in order to provide a more complete and thorough examination results.  Hence, these private records should be associated with the claims file.

VA has a duty to assist the appellant in the development of his or her claim.  Such a duty includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  An examination is needed in this case.

Additionally, the appellant submitted a claim for entitlement to a TDIU in 2015.  That claim was denied and the appellant submitted a notice of disagreement.  In any event, that issue is part of the initial rating on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is inextricably intertwined with the ratings for the sinus disabilities.  .  

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the VA of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions: 

1.  The AOJ should obtain records of the Veteran's treatment for service connected disabilities from all sources, including VA (not already in the claims folder) 

The Veteran should be asked to authorize VA to obtain records of treatment from SSM DePaul Medical Group (Dr. F. A. Prater), and any emergency room facilities in which the appellant has received emergency treatment for his sinus disorder.  All records obtained should be added to the claims folder.  

If requests for any treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.

2.  After the development above has been completed, schedule the appellant for an examination in order to determine, current manifestations that his service-connected sinus disorders.  .  The examiner should indicate that the claims folder was reviewed.

The examiner should also provide an opinion as to the impact of the service connected disabilities on the Veteran's ability to maintain employment consistent with his education and experience.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

